                                          Case 3:19-cv-04170-EMC Document 11 Filed 06/26/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JOSE W. MELARA,                                     Case No. 19-cv-04170-EMC
                                   8                    Petitioner,
                                                                                             ORDER OF DISMISSAL
                                   9             v.

                                  10     CDCR,
                                  11                    Respondent.

                                  12
Northern District of California
 United States District Court




                                  13          The petition for writ of habeas corpus was dismissed with leave for Jose Melara to file an
                                  14   amended petition no later than January 17, 2020. Docket No. 8. Mr. Melara did not file an
                                  15   amended petition and instead sent a letter that, unlike his petition, was written in Spanish. Docket
                                  16   No. 9. The Court then issued an order explaining that Mr. Melara must write all his filings in
                                  17   English, as the Court does not translate foreign-language filings, and directed him to file his
                                  18   amended petition by April 17, 2020, or the action would be dismissed. Mr. Melara has not filed
                                  19   an amended petition, and the deadline by which to do so has long passed. For the foregoing
                                  20   reasons, as well as the reasons stated in the order of dismissal with leave to amend, this action is
                                  21   DISMISSED for failure to state a claim upon which habeas relief may be granted.
                                  22          IT IS SO ORDERED.
                                  23

                                  24   Dated: June 26, 2020
                                  25

                                  26                                                    ______________________________________
                                                                                         EDWARD M. CHEN
                                  27                                                     United States District Judge
                                  28
